Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 15, 2021

                                          No. 04-21-00507-CV

             IN RE KEN PAXTON, in his official capacity as Attorney General of Texas

                     From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CI00942
                          Honorable Mary Lou Alvarez, Judge Presiding


                                              ORDER

                                           Original Proceeding1

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

         On November 12, 2021, Relator filed a petition for writ of mandamus and an emergency
motion. The motion asks this court to stay the trial court’s November 10, 2021 order denying the
Attorney General’s motion to quash his deposition and for protection pending final disposition of
its petition for writ of mandamus.
         This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). Respondent and Real Party in Interest may
file a response to the petition in this court no later than December 3, 2021. Any response must
comply with Rule 52.4.
          Relator’s emergency motion to stay is GRANTED. The trial court’s order for the
parties to “meet and confer regarding the date, time, and location of the deposition of Ken
Paxton” is STAYED pending final disposition of Relator’s petition for writ of mandamus or
further order of this court.



           It is so ORDERED on this 15th day of November, 2021.

1
   This proceeding arises out of Cause No. 2021CI00942 styled Ken Paxton, in his official capacity as Attorney
General of Texas v. William McManus, in his official capacity as Chief of the San Antonio Police Department,
pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
                                               PER CURIAM



ATTESTED TO: ______________________________
             MICHAEL A. CRUZ, Clerk of Court